Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    156
    406
    media_image1.png
    Greyscale

 in the reply filed on 5/18/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14, 19, and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-10, 15-18, 20, 24, and 25 is contained herein. Applicant’s elected species was found free of the art and the search expanded to cover similar species embracing a proper Markush grouping.


Priority
This application claims the benefit of priority under 35 U.S.C § 119(e) to U.S.
Provisional Application Serial Nos. 62/915,779 filed October 16, 2019; 63/042,796 filed June 23, 2020; and 63/057,460 filed July 28, 2020.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-10, 15-18, 20, 24, and 25 are objected to because of the following informalities:
For claim 1 and other independent claims, language such as “stereoisomers thereof” for the formula I should be included in the claims since specification at [0033] suggests these are also included in the scope of formula I. Additionally claim 16 makes reference to these “isomers” as well. Thus, the claims are objected to. Correction is required.
Claims 10 and 15 should have commas after each recited chemical species.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claim recites "compounds in Table 1". However, the specific chemical structures which may fully define the metes and bounds of these compounds are not articulated in the claims.

MPEP 2173.05(s) states, “Reference to Figures or Tables. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words …’ ” 
This condition is not met here, since it is practical to define the invention in words, simply by putting the chemical names or structures into the claim. See Ex parte Fressola, 27 USPQ2d 1608, 1609
Thus, the claim is considered indefinite. The examiner recommends that the chemical names and/or structures are inserted into the claim.


Claim Rejections – Improper Markush Grouping Rejection


Claims 1-10, 15-18, 20, 24, and 25 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
In re Harnish, 206 USPQ 300, 305, says, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification (see claim 1 below for pictorial example):


    PNG
    media_image2.png
    605
    890
    media_image2.png
    Greyscale
.

 


Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. 
 	Indeed, as was stated in Ex parte Haas, 188 USPQ 374, “The rejection of a claim as containing an improper Markush grouping has a relatively long history in Office practice. The Court of Customs and Patent Appeals, at least as far back as 1942, has recognized that a rejection may be based upon the Examiner's holding that the claim has an improper Markush group. See In re Swenson, 30 CCPA 764, 132 F.2d 336, 56 USPQ 180 , citing Ex parte Palmer, 398 OG 707, 1930 CD 3.”

It should be noted that in Harnish, there was a substantial structural feature from which the common use flowed and that the claimed compounds all belong to a subgenus. That is exactly what is lacking in this case, as there is no substantial structural feature when viewing the compound as a whole. The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 

For example the following chemical class of compounds as a whole may be obtained:
1) wherein Z =
    PNG
    media_image3.png
    102
    127
    media_image3.png
    Greyscale
: (classified as substituted tetrahydropyrimidines, C07D 239+);
2) wherein Z = 
    PNG
    media_image4.png
    95
    126
    media_image4.png
    Greyscale
:  (classified as substituted tetrahydrotriazines, C07D 253+);
3) wherein Z = 
    PNG
    media_image5.png
    111
    118
    media_image5.png
    Greyscale

:  (classified as substituted dihydropyridines, C07D 211+). 

This list is not exhaustive and clearly classifying the above groups as one subgeneric group would be repugnant to scientific classification. Thus, the first requirement is not met as described above. Secondly, there is little evidence provided that the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds of the formula I embracing Applicant’s elected species wherein Z = 
    PNG
    media_image3.png
    102
    127
    media_image3.png
    Greyscale
) to overcome the rejection.




	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16 is rejected under 35 U.S.C. 112(a), because the specification, while being enabling for stereoisomers, does not reasonably provide enablement for "isomers." The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444. Analysis of sections (A)-(F) is described below:
 (A) Breadth of claims: There are many different kinds of isomers, e.g. regioisomers, constitutional isomers, stereoisomers, etc. Constitutional isomers are isomers with different connectivity that have the same molecular formula. For example, n- propanol and methyl ethyl ether have the same molecular formula, C3H80 and differ greatly in structure-connectivity and properties. Thus, the scope of the claims may encompass millions of compounds outside the scope of formula I. Based on the above analysis, the claims are very broad.
(B) The nature of the invention
 (C), (E) 
 (D) Skill of those in the art: The level of skill in the art is high and one would possess a Ph.D. in synthetic organic chemistry or chemical biology.
(F),(G) Direction or Guidance/Examples: Little guidance or direction is provided by Applicant in reference to making the recited “isomers” generally. The specification appears to teach working examples and synthetic schemes employing stereoisomers of the compounds of formula I at page 37, but not other isomers as claimed. There is no evidence provided that other isomers (e.g. constitutional) may even possess the claimed utility to those that fall within the scope of formula I specifically. Specification offers no teachings or suggestion as to how to make and use these compounds. Also, note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative."; 
Also note that within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p).   

Due to the level of unpredictability in the art, the very limited guidance provided, and the lack of working examples, the applicant has shown lack of enablement. MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here.







Conclusion

No claims are allowed. The examiner notes that prior art was not applied against the claims for the chemical compound with a registry number of 2555540-99-1 entered on 12/11/2020. This compound was associated with US Patent 11,266,643 (potentially in error in STN) but was not found in the document.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624